DETAILED ACTION

Response to Amendment
Applicant's amendment filed 2/26/2021 has been entered.  Currently, claims 1-14 and 16-21 are pending and claim 15 is cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Wisecup on 5/20/2021.
The application has been amended as follows: 

	In claim 1 on line 1, please change “a glass article” to “an aluminosilicate glass article”
	In claim 1 on line 3, please delete “, wherein the glass comprises an ion-exchangeable glass and” and insert “by ion-exchanging the glass, wherein the” in its place



	Please cancel claims 7 and 21.


Allowable Subject Matter
Claims 1-6, 8-14, and 16-20 are allowed.


The following is an examiner’s statement of reasons for allowance:
The claims 1 and 17, as amended herein, has overcome the prior art based upon the fact that the claims have been amended to be commensurate in scope with the evidence presented in the Declaration filed 2/20/20.  At least Table 1 shows that ion-exchanged aluminosilicate containers/vessels having the thickness and central tension in combination with the rest of the limitations claimed would show the unexpectedly good results of allowing self-propagation of a crack front from the front surface to the second surface and laterally across at least the first surface.  The Examiner reasonably expects the properties to be exhibited over the range of thicknesses as claimed based upon the evidence provided.  This means the Examiner would find the method of making such containers/vessels to be allowable over the closest prior art references previously applied.
With regard to claim 16, the closest prior art is US 7201965.  However, the relevant parts of the prior art (col. 12, line 63 to col. 13, line 10) do not teach or suggest that the coating has a Young’s modulus greater than the glass.  Additionally, it would have been improper hindsight to have mad any coating have a Young’s modulus greater than that of the glass as the reference teaches away from adding additional compressive stress by way of the coating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796